UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7109



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CARL M. MCMANUS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-95-27)


Submitted:   October 8, 1998                 Decided:   October 28, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam.


Carl M. McManus, Appellant Pro Se. Harry Thomas Church, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl M. McManus filed an untimely notice of appeal. We dismiss

for lack of jurisdiction. The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4. These periods are “manda-

tory and jurisdictional.” Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)). Parties to civil actions have sixty days

within which to file in the district court notices of appeal from

judgments or final orders. Fed. R. App. P. 4(a)(1). The only excep-

tions to the appeal period are when the district court extends the

time to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on April 28, 1998; Ap-

pellant’s notice of appeal was filed on July 21, 1998,* which is

beyond the sixty-day appeal period. Appellant’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant’s appeal. We therefore dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                         DISMISSED



     *
         See Houston v. Lack, 487 U.S. 266 (1988).


                                  2